DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by DE-102007006047 to Zupritt (hereinafter, “Zupritt”).
Regarding claim 1, Zupritt discloses a pressurized gas storage tank (Fig. 1) comprising: a gas storage chamber (chamber defined by jacket 5, Fig. 1); and at least one holding device (damping layer 6, Fig. 1) configured to hold a component (container 1, Fig. 1) in the gas storage chamber (jacket 5).
Regarding claim 2, Zupritt further discloses the gas storage chamber (jacket 5) has a shape defined around a central longitudinal axis (axis in Fig. 1), chosen between a shape with a circular, oval, square section with or without rounded corners, or rectangular with or without rounded corners (jacket 5 is cylindrical, see p. 3, ll. 26-27 of attached translation), the at least one holding device (damping layer 6) being configured to hold the component (container 1) in one of the following configurations: - the component is held substantially on the central longitudinal axis, or - the component is offset in relation to the central longitudinal axis (container 1 is substantially on the central longitudinal axis, see Fig. 1).
Regarding claim 3, Zupritt further discloses a wall (see annotated Fig. 1 below) having an inner surface (annotated Fig. 1) delimiting the gas storage chamber (chamber defined by jacket 5), wherein the at least one holding device (damping layer 6) is connected to the inner surface (annotated Fig. 1) by at least three points of contact (damping layer 6 contacts the inner surface around an entire circumference, see Fig. 1).

    PNG
    media_image1.png
    783
    751
    media_image1.png
    Greyscale

Zupritt Annotated Figure 1
Regarding claim 4, Zupritt further discloses the at least one holding device (damping layer 6) is connected to the inner surface (annotated Fig. 1) at a continuous circumferential line of contact extending around an entire circumference of the inner surface (damping layer 6 contacts the inner surface around an entire circumference, see Fig. 1; p. 3, ll. 15-16).
Regarding claim 5, Zupritt further discloses the at least one holding device comprises a holding portion (radially inner portion of damping layer 6, see annotated Fig. 1) configured to receive the component (container 1), and at least one connecting portion (radially outer portion of damping layer 6, see annotated Fig. 1) that connects the holding portion to the inner surface (Fig. 1).
Regarding claim 6, Zupritt further discloses the at least one connecting portion (annotated Fig. 1) is elastically deformable (p. 3, ll. 16-18).
Regarding claim 7, Zupritt further discloses the at least one connecting portion (annotated Fig. 1) comprises only one connecting portion extending circumferentially around the holding portion (the damping material fills the entire space between the holding portion and the inner surface, see Fig. 1), the one connecting portion being formed by a foam (p. 3, ll. 16-18).
Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pub. 2012/0160712 to Yang et al. (hereinafter, “Yang”).
Regarding claim 1, Yang discloses a pressurized gas storage tank (cannister 100, Fig. 1) comprising: a gas storage chamber (chamber defined by body 1, Fig. 1); and at least one holding device (structure 4, Fig. 1) configured to hold a component (rod 3, Fig. 1) in the gas storage chamber (body 1).
Regarding claim 2, Yang further discloses the gas storage chamber (body 1) has a shape defined around a central longitudinal axis (central axis shown in Fig. 1), chosen between a shape with a circular, oval, square section with or without rounded corners, or rectangular with or without rounded corners (body 1 has a circular section, see Fig. 1), the at least one holding device (structure 4) being configured to hold the component (rod 3) in one of the following configurations: - the component is held substantially on the central longitudinal axis, or - the component is offset in relation to the central longitudinal axis (structure 4 holds a rod 3 along the central axis and offset from the axis, see Fig. 1).
Regarding claim 3, Yang further discloses a wall (wall 22, Fig. 1) having an inner surface (radially inner surface of wall 22, Fig. 1) delimiting the gas storage chamber (gas is stored within wall 22, see Fig. 1, para. [0034]), wherein the at least one holding device (structure 4) is connected to the inner surface by at least three points of contact (see Figs. 1-2).
Regarding claim 5, Yang further discloses the at least one holding device (structure 4) comprises a holding portion (compartment 42, Fig. 1) configured to receive the component (Fig. 1, para. [0034]), and at least one connecting portion (plates 41, Fig. 1) that connects the holding portion to the inner surface (see Fig. 1).
Regarding claim 8, Yang further discloses the at least one connecting portion (plates 41) comprises only a connecting portion extending circumferentially around the holding portion (plates 41 form the structure 4 extending circumferentially around the compartment 42, see Fig. 1), the connecting portion being formed by a mesh (plates 41 form a mesh, see Fig. 1; para. [0034]).
Claims 1-3, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pat. 3,286,878 to Schadt et al. (hereinafter, “Schadt”).
Regarding claim 1, Schadt discloses a pressurized gas storage tank (tank 12, Fig. 1) comprising: a gas storage chamber (chamber formed by bladder 10, Fig. 1); and at least one holding device (support elements 26, Figs. 1-2) configured to hold a component (inlet cone 14, Fig. 1) in the gas storage chamber (see Fig. 1).
Regarding claim 2, Schadt further discloses the gas storage chamber (bladder 10) has a shape defined around a central longitudinal axis (longitudinal axis of bladder 10, see Figs. 1-2), chosen between a shape with a circular, oval, square section with or without rounded corners, or rectangular with or without rounded corners (bladder 10 has a circular section, Fig. 2), the at least one holding device being configured to hold the component in one of the following configurations: - the component is held substantially on the central longitudinal axis, or - the component is offset in relation to the central longitudinal axis (inlet cone 14 is held substantially on the central longitudinal axis, see Fig. 1).
Regarding claim 3, Schadt further discloses a wall (wall forming bladder 10, see Fig. 1) having an inner surface (radially inner surface of bladder 10, Fig. 1) delimiting the gas storage chamber (Fig. 1), wherein the at least one holding device (support elements 26) is connected to the inner surface (radially inner surface of bladder 10) by at least three points of contact (support elements 26 have three finger elements 30 that each contact the inner surface of bladder 10, see Fig. 2, col. 2, ll. 44-46).
Regarding claim 5, Schadt further discloses the at least one holding device (support elements 26) comprises a holding portion (segment 28, Fig. 1) configured to receive the component (col. 2, ll. 58-61), and at least one connecting portion (finger elements 30, Fig. 2) that connects the holding portion (segment 28) to the inner surface (inner surface of bladder 10).
Regarding claim 6, Schadt further discloses the at least one connecting portion (finger elements 30) is elastically deformable (col. 2, ll. 50-53).
Regarding claim 9, Schadt further discloses the at least one connecting portion (finger elements 30) comprises a plurality of connecting portions (each support element 26 has three finger elements 30, Fig. 2, col. 2, ll. 44-46) each extending radially from the holding portion (see Fig. 2), each connecting portion being formed by an elastic member (col. 2, ll. 50-53).
Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by KR-20180025494 to Yun et al. (hereinafter, “Yun”).
Regarding claim 1, Yun discloses a pressurized gas storage tank (Abstract) comprising: a gas storage chamber (chamber defined by tank body 100, Fig. 1); and at least one holding device (shock absorber 200, Fig. 1) configured to hold a component (flow plate 230, Fig. 3) in the gas storage chamber (tank body 100).
Regarding claim 2, Yun further discloses the gas storage chamber (tank body 100) has a shape defined around a central longitudinal axis (longitudinal axis of tank, see Figs. 1, 3), chosen between a shape with a circular, oval, square section with or without rounded corners, or rectangular with or without rounded corners (tank body 100 has a circular section, Fig. 3), the at least one holding device being configured to hold the component in one of the following configurations: - the component is held substantially on the central longitudinal axis, or - the component is offset in relation to the central longitudinal axis (flow plate 230 is held substantially on the central longitudinal axis, see Fig. 3) .
Regarding claim 10, Yun further discloses the component forms a baffle (flow plate 230, Fig. 3) intended to deflect a flow of hydrogen gas when filling the pressurized gas storage tank (flow plate 230 is capable of deflecting a flow of hydrogen gas during filling, see p. 4, ll. 4-15 of attached translation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. 4,976,110 to Reid discloses a gas storage tank having a holding device (support 36) with a holding portion (ring 40) and an elastically deformable connecting portion (annular sheet 48) that contacts an inner surface of the tank about an entire circumference (Figs. 1-3).
U.S. Pub. 2010/0219087 to Fujita et al. discloses a gas storage tank having a holding portion for holding a component and a connecting portion (see Figs. 2A-2B).
U.S. Pub. 2003/0160054 to Stetson et al. discloses a hydrogen storage unit having a holding device forming a plurality of vanes that contact an outer surface (see Figs. 2-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA E. PARKER/Examiner, Art Unit 3733                                    

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733